Exhibit 10.1


WARRANT CANCELLATION AGREEMENT
 
This WARRANT CANCELLATION AGREEMENT, dated as of February 11, 2010  (this
“Agreement”), by and among PERVASIP COPORATION (f/k/a eLEC Communications
Corp.), a New York corporation (the “Company”), VALENS OFFSHORE SPV I, LTD, a
Cayman Islands company (“Valens Offshore I”), VALENS OFFSHORE SPV II., CORP., a
Delaware corporation (“Valens Offshore II”), and Valens U.S. SPV I, LLC, a
Delaware limited liability company (“Valens US” and together with Valens
Offshore I and Valens Offshore II, collectively, the “Holders” and each a
“Holder”).
 
RECITALS
 
WHEREAS, each of the Holders currently owns warrants to purchase that number of
shares of Common Stock, par value $.10 per share, of the Company, as more fully
set forth on Annex I hereto (the “Existing Warrants”);
 
WHEREAS, the Holders have entered into two Warrant Transfer Agreements, each
dated as of the date hereof, pursuant to which each of Laurus Master Fund, Ltd.
(In Liquidation) (“Laurus”) and PSource Structured Debt Limited, a Guernsey
company (“PSource”), have, subject to the terms set forth therein, agreed to
assign certain Common Stock Purchase Warrants issued by the Company (the
“Assigned Warrants” and together with the Existing Warrants, the “Warrants”) to
the Holders;
 
WHEREAS, the Company has advised the Holders that, subject to the terms of a
Term Sheet dated as of February 2, 2010, by and between the Company and James
Dougan, the Company will obtain equity financing from an investor group led by
James Dougan (the “Investor Group”) in incremental amounts of $50,000 (each an
“Incremental Investment”) and up to an aggregate amount of $300,000 (the “Equity
Financing”); and
 
WHEREAS, it is a condition to the Equity Financing that the Holders and the
Company execute this Agreement.
 
NOW, THEREFORE, in consideration of the above and the additional liquidity to be
provided to the Company pursuant to the Equity Financing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
AGREEMENT
 
ARTICLE 1
Cancellation of Warrants
 
Each Holder hereby agrees to execute and deliver a Cancellation of Warrant to
the Company substantially in the form attached hereto as Annex II upon receipt
of satisfactory evidence of each Incremental Equity Investment, in each case
with respect to the portion of the Warrants for each such Holder set forth on
Annex III hereto.
 
1

--------------------------------------------------------------------------------


ARTICLE 2
Representations and Warranties of Holders
 
Each Holder severally and not jointly represents and warrants to the Company as
of the date hereof that:
 
Authority. This Agreement has been validly authorized, executed and delivered by
such Holder and, assuming the due authorization, execution and delivery thereof
by the Company, is a valid and binding agreement enforceable in accordance with
its terms, subject to the general principles of equity and to bankruptcy or
other laws affecting the enforcement of creditors’ rights generally.
 
Section 2.01.  Ownership of Warrants.  Each Holder is the legal and beneficial
owner of the applicable Warrants, free and clear of any liens, claims, security
interests, options, charges or any other encumbrance, limitation or restriction
whatsoever.
 
ARTICLE 3
Representations and Warranties of The Company
 
The Company represents and warrants to the Holders as of the date hereof that
this Agreement has been validly authorized, executed and delivered by the
Company and assuming the due authorization, execution and delivery thereof by
the Holders, is a valid and binding agreement enforceable in accordance with its
terms, subject to the general principles of equity and to bankruptcy or other
laws affecting the enforcement of creditors’ rights generally.
 
 
ARTICLE 4
Miscellaneous
 
Section 4.01.  Further Assurances.  The Holders and the Company, will each
execute and deliver, or cause to be executed and delivered, all further
documents and instruments and use its commercially reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable law, to consummate and make
effective the transactions contemplated by this Agreement.
 
Section 4.02.  Amendments.  Subject to Section 4.06, any provision of this
Agreement may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed, in the case of an amendment, by each party to this
Agreement or in the case of a waiver, by the party against whom the waiver is to
be effective.
 
Section 4.03.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of the other parties hereto.
 
2

--------------------------------------------------------------------------------


Section 4.04.  Governing Law, Jurisdiction and Waiver of Jury Trial.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
(b)           THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF
THE BENEFITS OF THE JUDICIAL SYSTEM AND/OR OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN ANY
OF THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
THE TRANSACTIONS RELATED HERETO.
 
Section 4.05.  Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts and delivered by facsimile or other electronic
transmission, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by all of the other parties hereto.  Until and unless each party
has received a counterpart hereof signed by the other party hereto, this
Agreement shall have no effect and no party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication).
 
Section 4.05.  Third Party Beneficiary.  The parties hereto agree that James
Dougan, on behalf of himself and on behalf of the Investor Group, is an express
third party beneficiary of this Agreement.  Accordingly, the parties hereto
shall not amend the provisions of Article I without the prior written consent of
the James Dougan  on behalf of himself and on behalf of the Investor Group.
 
 
[Signature page follows]
 
3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


HOLDERS:


VALENS U.S. SPV I, LLC
By:  Valens Capital Management, LLC
    its investment manager

         
By: /s/ Scott Bluestein
   
 
 
Name:
Title:
   
 
 

 
 
VALENS OFFSHORE SPV I, LTD
 
By:  Valens Capital Management, LLC
    its investment manager

         
By: /s/ Scott Bluestein
   
 
 
Name:
Title:
   
 
 

 
 
VALENS OFFSHORE SPV II, CORP.


By:  Valens Capital Management, LLC
    its investment manager

         
By: /s/ Scott Bluestein
   
 
 
Name:
Title:
   
 
 


THE COMPANY:


PERVASIP CORPORATION

         
By: /s/ Paul H. Riss
   
 
 
Name:  Paul H. Riss
Title:  CEO
   
 
 

 
4

--------------------------------------------------------------------------------


ANNEX I
 
EXISTING WARRANTS




Exercise $
Expiration Date
# of Warrants held by
Valens Offshore I
# of Warrants held by
Valens Offshore II
# of Warrants
held by
Valens US
0.10
11/30/2020
1,202,976
--
--
0.10
5/31/2020
835,455
--
--
0.10
9/28/2022
--
48,674,157
8,711,343
0.10
9/28/2022
--
1,184,026
--
0.10
9/28/2022
--
3,552,078
--
0.10
2/18/2019
--
11,130,000
15,370,000
         
TOTAL:
 
2,038,431
64,540,261
24,081,343

 
5

--------------------------------------------------------------------------------


ANNEX II
 
FORM OF CANCELLATION OF WARRANT

 
The undersigned, _________________________________, the owner of a warrant to
purchase ________________ shares of common stock of Pervasip Corporation at $___
per share (“Common Stock”), issued to the undersigned on __________ __, 20__, do
hereby agree to and acknowledge the irrevocable cancellation of [a portion of]
such warrant [with respect to ____________ shares of Common Stock], and the
irrevocable waiver of all unexercised rights the undersigned may have had to
acquire such shares of Common Stock  as a result thereof.
 
6

--------------------------------------------------------------------------------




INCREMENTAL CANCELLATION TABLE


 
Incremental
Investment
# of warrants
owned by
Valens Offshore I
# of warrants
owned by
Valens Offshore II
# of warrants
owned by
Valens US
Total # of Warrants
to be cancelled
First
18,392,500
5,792,500
815,000
25,000,000
Second
18,392,500
5,792,500
815,000
25,000,000
Third
18,392,500
5,792,500
815,000
25,000,000
Fourth
18,392,500
5,792,500
815,000
25,000,000
Fifth
18,392,500
5,792,500
815,000
25,000,000
Sixth
25,052,478
7,889,981
1,110,114
34,052,573
         
TOTAL:
117,014,978
36,852,481
5,185,114
159,052,573






